DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/24/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.
Applicant has argued:
Schulz's transmission line 5 must be free to move into and out of the protection tube 20 so that the final electrical connection can be made and the excess transmission line 5 inserted into the protection tube 20.

This is not persuasive. The examiner agrees Schulz does teach embodiments where transmission line 5 is not fixed to the protection tube (see [0036] The transmission line is not fixed to the protection tube between ends of the protection tube for at least a part of the protection tube. "Not fixed" relates to the transmission line laying free in the protection tube such that the transmission line may be moved in the protection tube, e.g., by pulling it from an end of the protection tube.) However, the examiner notes Schulz teaches embodiments where transmission line 5 is in tension, where movement of the transmission line is restricted in at least one axial direction, and where the transmission line is fixed to the protection tube (see [0030, 0034, 0038-0039]).
Additionally, the Office notes the prior Office Action cited the transmission line as (Schulz comprising 5, 20). Applicant’s arguments describe these as two separate components. However, the Office notes Applicant’s transmission line also comprises multiple components (internal wiring 602, cone element 610, armor 600 [metal tubing surrounding insulated portion of internal wiring/coaxial cable 602]…)
Applicant has argued differences in nomenclature. Differences in nomenclature are differences in names only. Differences in nomenclature do not automatically equate to differences in structure or function. By Applicant's logic, a subsequent application could recite identical claims as the present, but only change "sleeve" to "shroud" or “annular space restrictor” and be held to be patentable over the present case, even though the actual requirements of the claim is identical to the present case. The examiner respectfully believes it is clear why this is not the standard applied to prior art under examination. "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.  
Applicant has argued:
Schulz fails to disclose a transmission line with an enlarged end portion and a sleeve configured to be engaged therewith. Schulz further fails to disclose such an arrangement being configured to "maintain the transmission line in tension within the slot.
	 
This is not persuasive. The prior Office Action cited the transmission line as (Schulz comprising 5, 20). Schulz describes protection tube 20 as in tension in at least [0025, 0029-0030, 0034-0038].
Assuming arguendo the protection tube is not considered part of the transmission line, Schulz teaches multiple embodiments where the transmission line is in tension within the slot. See at least Schulz [0030] “… the transmission line 5 can be pulled from the pin side or from inside the drill pipe 8 or the transmission line 5 retracts due to its tension so that the transmission line 5 is encased by the protection tube 20 and the signal coupler 60 which rests inside the respective recess 25.” [0034] “…in one or more embodiments, the transmission line 5 is under tension when inserted into the protection tube 20 and/or when extended from one end of the protection tube 20 so that connections can be made or the system can otherwise be assembled. Alternatively, in other embodiments, the transmission line 5 is not under tension when inserted into the protection tube 20 so that connections can be made or the system can be otherwise assembled.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2022 was filed after the mailing date of the Non-Final Office Action on 5/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note: The IDS incorrectly list Application number 17/198335 as the Application number for the current case. The current Application number is 17/198358. The examiner believes this is a typographical error as the references cited on the IDS are relevant to the current case. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-11, 13-24 of copending Application No. 17/198356 and claims 1, 3-11, 13-22 of copending Application No.17/198361. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same invention and include only minor variation in obvious design choice elements and minor differences in nomenclature.
For example, claims 1 & 11 fully encompass claim 1/10 & 11/20 of copending application 17/198356. Any differences that may exist cause the claims to be narrower than the copending claims, and therefore the copending claims are fully encompassed by the claims of the instant application and are obviously directed to the same invention.
For example, claim 1/11 of copending Application 17/198361 fully encompasses claim 1/11 of the current application. Any differences that may exist cause the copending Application 17/198361 claims to be narrower than the pending claims, and therefore the copending claims fully encompass the pending claims of the instant application and are obviously directed to the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15, 17-20 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US 20150070185).

Regarding claim 11, Schulz teaches:
A system for retaining a transmission line within a drill string component, the system comprising: 
a drill string, the drill string comprising a drill string component (Schulz 8) comprising a bore (Schulz inside 8) having an internal surface (Schulz inside 8); 
a slot (Schulz see beginning of slot at transition near ‘protection tube unsupported here’ & 21/22 in Fig. 2) formed in the internal surface;
a transmission line (Schulz comprising 5, 20) configured to be received in the slot;
a first feature (Schulz near 22/32) within the slot comprising a first angled surface (Schulz near 21/51 Fig. 7); and a second feature (Schulz 21, [0023-0025]) configured to be coupled to the transmission line, the second feature comprising a second angled surface (Schulz near interface between 21 and 22/32, [0023-0025, 0028-0029]) complementary to the first angled surface, wherein the first angled surfaces and the second angled surface are orientated at a non-perpendicular angle (Schulz near 21/51 Fig. 7) with respect to a length of the transmission line such that the transmission line is retained (Schulz [0030, 0034, 0038-0039]) in an installed position within the slot in a tensioned state of the transmission line.
 
Regarding claim 12, Schulz teaches:
The system of claim 11, wherein the first feature is a shoulder (Schulz near 22/32) and the second feature is a tension anchor (Schulz 21) configured to engage the shoulder.
 
Regarding claim 13, Schulz teaches:
The system of claim 12, wherein the tension anchor is configured to be engaged with the transmission line via a flare (Schulz [0028]) on the transmission line.
 
Regarding claim 14, Schulz teaches:
The system of claim 12, wherein the tension anchor is configured (Schulz [0028]) to be engaged with the transmission line via a threaded engagement.
 
Regarding claim 15, Schulz teaches:
The system of claim 12, wherein the tension anchor is configured to be engaged with the transmission line via a crimped engagement (Schulz [0030-0031]) with the transmission line. 
 
Regarding claim 17, Schulz teaches:
The system of claim 12, wherein the tension anchor is configured (Schulz [0030]) to be engaged with the transmission line via one of a weld, a braze, glue, epoxy, a metallurgical bond, and chemical bond to (Schulz [0028-0030]) the transmission line.
 
Regarding claim 18, Schulz teaches:
The system of claim 11, wherein the slot is open (Schulz transition from supported portion to unsupported portion [0025]) to an interior volume of the bore.
 
Regarding claim 19, Schulz teaches:
The system of claim 18, wherein the end of the drill string component comprises an end portion comprising one of (Schulz [0025]) a pin end and a box end.
 
Regarding claim 20, Schulz teaches:
The system of claim 11, wherein the first feature is provided on a member (Schulz 21) inserted into and retained within the slot.
Note: The rejection of claim 20 relies upon a different interpretation of claim 11 where the first feature (Schulz attachment feature (e.g. threads) taught in [0028] for connecting 21 and 20) within the slot to engage a corresponding second feature (Schulz other portion of attachment feature (e.g. threads) taught in [0028] for connecting 21 and 20) on the transmission line.
Allowable Subject Matter
Claims 1-10 would be allowable if Applicant files a terminal disclaimer or otherwise addresses the Double Patenting rejection(s) above. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Applicant files a terminal disclaimer or otherwise addresses the Double Patenting rejection(s) above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674